DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figures 1 and 2 of the application which are a known prior art device in view of Hessenberger et al. (US 8674564) and Chuang (US 2007/0182270).
In re claim 1, the applicant in figures 1 and 2, discloses a torque motor for use in a servovalve comprising: first and second pole pieces (2a-b), first and second permanent magnets (3a-b) held between said pole pieces, an armature plate (5) supported between said pole pieces; and first and second magnetic coils (1a-b) coupled to said armature; wherein each of said first and second pole pieces have a "C-shaped" cross- section comprising a ring-shaped section extending in a first plane with first (2c,e) and second (2d,f) portions extending perpendicularly away from said plane and towards said armature (as seen in figures 1 and 2). Figures 1 and 2 do not explicitly show the detachable feature or the trapezoidal groove/tab. Hessenberger however, in figures 1-7, discloses that it is known in the art to make parts of a pole detachable (see 
In re claim 2, Hessenberger teaches that said detachable/attachable portions are attached to said ring-shaped section via a screw or screws (see line 34 of column for for the discussion of this feature).
In re claims 3-4, Hessenberger teaches that said detachable/attachable portions comprise a protrusion (119) having a first shape and a cut-out section (116-118) of a corresponding shape, for connecting said detachable/attachable portions together.
In re claims 5-6, Hessenberger teaches the protrusion and cutout sections except that they are in a reverse positions from the claimed positions. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have swapped the protrusion/cutout section locations, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Please note that in the instant application, paragraphs 18-19 and 41-42, applicant has not disclosed any criticality for the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837